


110 HR 7299 IH: To direct the Secretary of Defense and the Secretary of

U.S. House of Representatives
2008-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 7299
		IN THE HOUSE OF REPRESENTATIVES
		
			November 20, 2008
			Mr. Cannon (for
			 himself and Mrs. Napolitano)
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To direct the Secretary of Defense and the Secretary of
		  Veterans Affairs to make payments for certain treatments of traumatic brain
		  injury and post-traumatic stress disorder.
	
	
		1.payment for treatment of
			 members of the Armed Forces and veterans for traumatic brain injury and
			 post-traumatic stress disorder
			(a)Payment
			 processThe Secretary of
			 Defense and the Secretary of Veterans Affairs shall each establish a process
			 through which each Secretary shall provide payment for treatments (including
			 diagnostic testing) of traumatic brain injury and post-traumatic stress
			 disorder received by members of the Armed Forces and veterans in health care
			 facilities other than military treatment facilities or Department of Veterans
			 Affairs medical facilities. Such process shall provide that payment be made
			 directly to the health care facility furnishing the treatment.
			(b)Conditions for
			 paymentThe approval by a
			 Secretary for payment for a treatment pursuant to subsection (a) shall be
			 subject to the following conditions:
				(1)Any drug or device used in the treatment
			 must be approved by the Food and Drug Administration for any purpose.
				(2)A
			 treatment protocol must be approved for the treatment by an institutional
			 review board operating in accordance with regulations issued by the Secretary
			 of Health and Human Services.
				(3)The approved treatment protocol (including
			 any patient disclosure requirements) must be used by the health care provider
			 delivering the treatment.
				(4)The patient receiving the treatment must
			 demonstrate an improvement on one or more of the following:
					(A)Standardized
			 independent pre-treatment and post-treatment neuropsychological testing.
					(B)Accepted survey
			 instruments.
					(C)Neurological
			 imaging.
					(D)Clinical
			 examination.
					(c)Payment
			 deadlineThe Secretary of
			 Defense and the Secretary of Veterans Affairs shall make a payment for a
			 treatment pursuant to subsection (a) not later than 30 days after a member of
			 the Armed Forces or veteran (or health care provider on behalf of such member
			 or veteran) submits to the Secretary documentation regarding the treatment. The
			 Secretary of Defense and the Secretary of Veterans Affairs shall ensure that
			 the documentation required under this subsection may not be an undue burden on
			 the member of the Armed Forces or veteran.
			(d)Data collection
			 and availability
				(1)In
			 GeneralThe Secretary of
			 Defense and the Secretary of Veterans Affairs shall jointly develop and
			 maintain a database containing data from each patient case involving the use of
			 a treatment under this Act. The Secretaries shall ensure that the database
			 preserves confidentiality and be made available only—
					(A)for third-party
			 payer examination;
					(B)to the appropriate
			 congressional committees and employees of the Department of Defense, the
			 Department of Veterans Affairs, and appropriate State agencies; and
					(C)concerning the data of a patient case
			 involving the use of a treatment under this Act, to the primary investigator of
			 the institutional review board that approved such treatment.
					(2)Enrollment in
			 Institutional Review Board StudyIn the case of a patient
			 enrolled in a registered institutional review board study, results may be
			 publically distributable in accordance with regulations and practices as of the
			 date of the enactment of this Act.
				
